Exhibit SECOND MODIFICATION TO SUBLEASE AGREEMENT SECOND MODIFICATION TO SUBLEASE AGREEMENT (“Agreement”) dated July 15, 2008, between deltathree Inc. (formerly known as Delta Three, Inc.) a Delaware corporation having an office at 75 Broad Street, 31st Floor, New York, New York 10004 (“Sublandlord”) and eMarketer, Inc., a Delaware corporation having an office, at 75 Broad Street, 32nd Floor, New York, New York 10004 (“Subtenant”). RECITALS A. Sublandlord and Subtenant are parties to a Sublease dated August 25, 2003 (the “Sublease”), pursuant to which Sublandlord subleased to Subtenant, subject to consent of the Overlandlord under the Main Lease (as such terms are defined in the Sublease), certain premises (the “Subleased Premises”) located on the 32nd floor of the building known as 75 Broad Street, New York, New York, all as more fully described in the Sublease. B. The Sublease was amended and modified by a certain Sublease Modification Agreement dated September 10, 2003 (the “Modification Agreement”; the Sublease as so amended and modified shall be referred to herein as the “Amended Sublease”). C. The parties desire to enter into this Agreement to modify the terms of the Amended Sublease. Accordingly, in consideration of the mutual promises contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows (capitalized terms used but not defined herein shall have the meaning given to such terms in the Amended Sublease; terms defined herein are hereby incorporated into the Amended Sublease as if set forth therein): ARTICLE I MODIFICATION OF THE SUBLEASE Section 1.1Subleased Premises and Additional Subleased Premises. The term “Subleased Premises” shall continue to mean the entire 32nd Floor of the Building.The term “Additional Subleased Premises” shall mean the entire 31st Floor of the Building which is currently occupied by Sublandlord.Sublandlord hereby leases to Subtenant, and Subtenant hereby hires from Sublandlord, the Additional Subleased Premises.Except as specifically set forth herein, all of the terms, conditions, provisions, obligations, and rights of Sublandlord under the Main Lease as amended by the Sublease and the Amended Sublease with respect to the Subleased Premises shall be deemed to apply to Subtenant with respect to the Additional Subleased Premises. Section 1.2Term and Additional Subleased Premises Term.The phrase “Term” shall continue to have the same meaning as in the Sublease and shall apply only to the Subleased Premises, with the Expiration Date extended as set forth in Sections 1.3 and 1.4 below.The term “Additional Subleased Premises Term” shall commence on July 15, 2008, provided that on or before that date (a) vacant possession of the Additional Subleased Premises (but with the Existing Furniture therein) shall have been delivered to Subtenant and (b) the Overlandlord shall have consented to this Agreement (the “Additional Subleased Premises Commencement Date”), and shall end on the Additional Subleased Premises Expiration Date (as defined in Section 1.4 below).The Term and the Additional Subleased Premised Term are to be extended as set forth in Sections 1.3 and 1.4 below. Section 1.3Extension of Term and Additional Subleased Premises Term.Subtenant and Sublandlord hereby extend the (a) Term and (b) the Additional Subleased Premises Term for three (3) years past the current Expiration Date of July 31, 2010 to expire on July 31, 2013, in accordance with the provisions of the Main Lease. Section 1.4Extended Expiration Date and Additional Subleased Premises Expiration Date.The Expiration Date is hereby extended through and including July 31, 2013 (the “Extended Expiration Date”) and the Additional Subleased Premises Expiration Date shall mean July 31, 2013.Effective as of August 1, 2010:Subtenant shall for all purposes of the Main Lease be substituted for Sublandlord as the “Tenant” under the Main Lease and Sublandlord shall be released from any and all obligations first accruing from and after August 1, 2010 under the Main Lease and the Main Lease shall continue with Overlandlord having direct privity of contract with Subtenant, and there shall be a novation of the parties with respect to the Main Lease as amended by the Sublease, the Amended Sublease, and this Agreement whereby the Sublandlord shall be substituted by and all of the rights, duties, and obligations of Sublandlord shall be assumed by and assigned to the Subtenant pursuant to an Assignment and Assumption Agreement between Sublandlord and Subtenant, substantially in the form annexed as Exhibit B hereto) which Sublandlord and Subtenant agree to execute on the date hereof. Further, as provided in Section 1.9. below, the Security Deposit as set forth herein shall be re-issued and delivered to Overlandlord and substituted for the security deposit described in the Main Lease. 1 Section 1.5Subtenant’s Option to Terminate.Notwithstanding anything to the contrary contained in this Agreement, the Main Lease, the Sublease or the Amended Sublease, Subtenant shall have the option to terminate the Main Lease, the Sublease and the Amended Sublease as amended by this Agreement upon ninety (90) days prior written notice to Overlandlord (which notice must be given in compliance with the notice provisions of the Main Lease), provided however such option is only available to Subtenant (a) if all of the assets of Subtenant, its corporate successors or assigns, are sold to, the outstanding equity interests in Subtenant, its corporate successors or assigns, are sold to, or if Subtenant, its corporate successors or assigns shall be merged with or into, another person or entity that is not affiliated with Subtenant (as evidenced to Overlandlord’s reasonable satisfaction) and (b) any such sale or merger is for a bona fide business purpose and not, directly or indirectly, to circumvent this Section 1.5.Notwithstanding anything to the contrary contained in this Section 1.5, any such termination shall not be effective sooner than July 31, 2011, regardless the effective date of any such sale or merger. Section 1.6Fixed Rent. (a)Paragraph 7A of the Sublease is hereby deleted in its entirety and replaced with the following: “Commencing as of July 15, 2008, Subtenant shall pay to Sublandlord Rent for the Subleased Premises and Rent for the Additional Subleased Premises (collectively, “Fixed Rent”), at the following rates: July 1, 2008 - June 30, 2009 at a rate of $711,102.00 per annum ($59,258.50 per month). In lieu of an operating escalation, Subtenant shall pay a fixed twoand one half (2.5%) per cent per annum compounded increase beginning July 1, 2009, as follows: July 1, 2009 - June 30, 2010, at a rate of $728,879.55 per annum ($60,739.97 per month). July 1, 2010 - June 30, 2011, at a rate of $747,101.54 per annum ($62,258.47 per month); July 1, 2011 - June 30 2012, at a rate of $765,779.08 per annum ($63,814.93 per month); and July 1, 2012 - June 30, 2013, at a rate of $784,923.55 per annum ($65,410.30 per month); and July 1, 2013 - July 31, 2013, at a rate of $804,546.64 per annum ($67,045.56 per month)." Section 1.7Additional Rent.Subtenant shall continue to pay Sublandlord any additional rent for the Subleased Premises as per the Amended Sublease, as amended hereby, including, but not limited to amounts due for electric use.Subtenant shall pay Sublandlord for any additional rent due for the Additional Subleased Premises, including, but not limited to amounts for electric use and any increase in real estate taxes with respect to the Additional Subleased Premises on the same basis (as to calculation of amount and date(s) due) as Subtenant is presently paying Sublandlord with respect to the Subleased Premises, in accordance with Section 2.3 (d) hereof. Notwithstanding anything contained in paragraph 3B of the Sublease, Subtenant shall pay Sublandlord on the same dates as Fixed Rent under Section 1.6 are due, all additional rent as set forth herein and in the Main Lease (including, but not limited to additional rent as required by sections 4, 6, 7, 17A, 17B, 18, 19, 23, 27, 29(A) (ii), 29C, 29E, 32, 39B, 39C, 39E, 39F, 42H, 46, 49C, 49F, 49G, 49I, 50, 54, and 57), together with any and all additional rent that is due as a result of the actions, inaction, negligence, or default of Subtenant, including, but not limited to those amounts that may be due under paragraph 60 of the Main Lease as same apply to Subtenant.Notwithstanding the foregoing, for the avoidance of doubt, Subtenant shall not be obligated to pay any additional rent pursuant to the following provisions of the Main Lease: Exhibit B (including any "House Generator Rent" set forth therein); Paragraph 49L as it relates to any currently existing conduits, provided, however, Subtenant shall be responsible for any conduit charges set forth in Paragraph 49L as it relates to any future conduits installed, as provided in Paragraph 49L; Paragraph 53, and/or Paragraph SECOND of the Additional Space and Lease Modification Agreement of the Main Lease (including the amperage charge set forth in Paragraph E thereof) except if Subtenant shall hereafter request additional amperage. 2 Section 1.8Condition of Additional Subleased Premises.The
